                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


DONALD J. CALLENDER and
CONVERGENCE MANAGEMENT
ASSOCIATES, LLC,

        Plaintiffs,
                                                            Civil Action No. TDC-17-3249
                 v.

 WADE CALLENDER,

        Defendant.




                                  MEMORANDUM OPINION

       Plaintiffs Donald J. Callender and Convergence Management Associates, LLC ("CMA")

filed this state law tort action against Defendant Wade Callender arising from an intra-family

dispute relating to a previously dismissed lawsuit in this Court. After the Court granted in part

and denied in part Wade Callender's Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment, Wade Callender filed state law tort counterclaims against Plaintiffs. Presently pending

before the Court is Plaintiffs'   Motion to Dismiss the Counterclaims.     Having reviewed the

submitted materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6. For

the reasons set forth below, Plaintiffs' Motion is GRANTED IN PART and DENIED IN PART.

                                        BACKGROUND

       Relevant factual and procedural background is recounted in this Court's July 26, 2018

Memorandum Opinion.       Callender v. Callender, No. 17-3249,2018     WL 3609536, at *1-4 (D.

Md. July 26, 2018). Wade Callender's counterclaims consist of claims of abuse of process (Count

1), defamation (Count 2), breach of a partnership agreement (Count 3), and false light (Count 4)
under Maryland law arising out of the filing of this lawsuit and the previous lawsuits among the

Callenders.

       In his abuse of process claim, Wade Callender alleges that Donald Callender's conduct

since his divorce from Diane Callender, Wade Callender's mother, has evidenced a desire to

"embarrass, humiliate, and generally cause pain and inconvenience" to Wade Callender, and that

the current lawsuit is a use of process "without the support of law, and in a manner not

contemplated by law." Def.'s Countercl. ~~ 6-7, ECF No. 23. In his defamation and false light

claims, Wade Callender asserts that the "numerous unsavory allegations" Donald Callender has

made against Wade Callender, in both this lawsuit and a criminal complaint filed in the District

Court of Maryland for Calvert County, constitute defamation and have portrayed Wade Callender

in a false or misleading light. Id. ~~ 10, 28. Wade Callender points to statements in which Donald

Callender contends that Wade Callender broke into Plaintiffs' business, stole multiple items from

the business, and commandeered bank accounts belonging to Plaintiffs.

        Finally, in his breach of a partnership agreement claim, Wade Callender asserts that the

Falkirk Family Limited Partnership ("Falkirk") owns and controls CMA.         According to Wade

Callender, during a November 2016 meeting, a majority ofthe owners of Falkirk stripped Donald

Callender and CMA of any management authority in Falkirk. He alleges that Falkirk's controlling

members then amended the Falkirk Partnership Agreement (the "Agreement") to include a dispute

resolution provision which requires an affirmative vote of more than 85 percent of the partners to

instigate litigation to resolve a dispute among Falkirk partners regarding the Agreement or the

ownership of the partnership. Wade Callender asserts that since Plaintiffs' Complaint claims that

Wade Callender "unlawfully entered the offices of CMA and removed Property to which he had

no right" and "improperly dismissed a prior lawsuit to which CMA was the Plaintiff," Plaintiffs'



                                                2
suit constitutes a dispute "relating to" Falkirk and is subject to the dispute resolution provision of

the Agreement. Id. ~~ 22-23. Wade Callender alleges that Plaintiffs have breached the Agreement

by filing this lawsuit.

                                           DISCUSSION

        Plaintiffs seek dismissal of all counterclaims.   They argue that the abuse of process claim

should be dismissed because Wade Callender has failed to allege an improper act or threat in

Donald Callender's use of process; that the defamation and false light claims fail because the

relevant statements were time-barred or privileged; and that this Court's previous ruling regarding

the ownership of CMA forecloses Wade Callender's breach of a partnership agreement claim.

I.      Legal Standard

        To defeat a motion to dismiss under Federal Rule of Civil Procedure             l2(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).      A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."            Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,268 (1994);

Lambeth v. Bd. of Comm 'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).

II.     Abuse of Process

        An abuse of process claim requires a plaintiff to show that (1) "the defendant willfully used

process after it has issued in a manner not contemplated by law"; (2) "the defendant acted to satisfy

an ulterior motive"; and (3) "damages resulted from the defendant's perverted use of process."

One Thousand Fleet L.P. v. Guerriero, 694 A.2d 952, 956 (Md. 1997). "In order to establish an



                                                   3
abuse of process, there must be a definite act or threat that is not authorized by the process or aimed

at an objective not legitimate in the use of the process." Attorney Grievance Comm 'n of Md. v.

Roberts, 904 A.2d 557, 571 (Md. 2006). The archetypal abuse of process claim arises from the

use of criminal process to coerce an individual to pay a debt in order to avoid arrest and

prosecution. See Palmer Ford, Inc. v. Wood, 471 A,2d 297,311 (Md. 1984) (collecting cases). A

party is not liable for abuse of process where the party "has done nothing more than pursue the

lawsuit to its authorized conclusion regardless of how evil [the] motive may be." One Thousand

Fleet, 694 A,2d at 956 (quoting Wells v. Orthwein, 670 S.W.2d 529, 533 (Mo. Ct. App. 1984)).

As a result, "bad motive alone" cannot be the foundation for an abuse of process claim. Id.

        Assuming that the other requirements for an abuse of process claim are met, Wade

Callender's claim fails because he does not allege "a definite act or threat that is not authorized by

the process." Attorney Grievance Comm 'n, 904 A.2d at 571. In Berman v. Karvounis, 518 A,2d

726 (Md. 1987), the plaintiffs alleged that the defendants had engaged in improper use of process

where the defendants had filed 12 civil actions against the plaintiffs and sought excessive punitive

damages to "harass and oppress" the plaintiffs through extortion. Id. at 728. The Court of Appeals

of Maryland held that the plaintiffs had not sufficiently alleged an abuse of process claim because

they had not articulated any facts that showed "how the process was used for any purpose other

than the normal one" of litigating against the plaintiffs.    Id. at 729. In his counterclaim, Wade

Callender states that Donald Callender has engaged in a "pattern of behavior meant to embarrass,

humiliate, and generally cause pain and inconvenience" to Wade Callender "in a manner not

contemplated by law." Def.' s Countercl. ~~ 6-7. He does not identify any threats or other actions,

not legally authorized, in which Donald Callender engaged to further the purpose of embarrassing

Wade Callender.     Like the plaintiffs in Berman, Wade Callender has alleged only that Donald



                                                   4
Callender has filed a lawsuit against him. Even if Donald Callender is motivated by an evil desire

to "harass and otherwise burden" Wade Callender, id. ,-r 8, that is not enough for an abuse of

process claim. See One Thousand Fleet, 694 A.2d at 956. Plaintiffs' Motion will be granted as to

Count 1.

III.   Defamation and False Light

       A.      Defamation

       To establish a prima facie case of defamation under Maryland law, a plaintiff must

establish that (1) the defendant made a defamatory statement to a third person (a requirement

known as publication); (2) the statement was false; (3) the defendant was legally at fault in making

the statement; and (4) the plaintiff thereby suffered harm. Gohari v. Darvish, 767 A.2d 321,327

(Md. 2001). Under the first element, a defamatory statement is one "which tends to expose a

person to public scorn, hatred, contempt or ridicule, thereby discouraging others in the community

from having a good opinion of, or associating with, that person."        Id. (quoting Rosenberg v.

Helinski, 616 A.2d 866,871 (Md. 1992». Under the second element, a statement is "false" if it

was "not substantially correct."    Piscatelli v. Van Smith, 35 A.3d 1140, 1147 (Md. 2012).

Establishing the third element, that a defendant is legally at fault, requires a showing that, at a

minimum, the party making the false statement acted negligently.      Hearst Corp. v. Hughes, 466

A.2d 486,490-92    (Md. 1983). For the fourth element, actual harm must generally be established.

Id. at 493; Shapiro v. Massengill, 661 A.2d 202,217-18    (Md. Ct. Spec. App. 1995). Each alleged

defamatory statement constitutes a "separate instance of defamation" that must be specifically

alleged. English Boiler & Tube, Inc. v. We. Rouse & Son, Inc., 172 F.3d 862, 1999 WL 89125,

at *3 (4th Cir. 1999) (unpublished decision); see also Doe v. Salisbury Univ., 123 F. Supp. 3d 748,




                                                  5
758 (D. Md. 2015) ("To satisfy federal pleading standards, a plaintiff must specifically allege each

defamatory statement.").

        In Maryland, defamation claims must be filed within one year of the date that the statements

were communicated. Md. Code Ann. Cts. & Jud. Proc.       S 5-105   (West 2011); Bagwell v. Peninsula

Reg'l Med. Ctr., 665 A.2d 297, 316 (Md. Ct. Spec. App. 1995).            Since the continuous harm

doctrine is not applicable to a defamation claim, a later defamatory statement within the statute of

limitations does not toll the limitations for otherwise time-barred statements.    Long v. Welch &

Rushe, 28 F. Supp. 3d 446, 457 (D. Md. 2014).         Wade Callender's counterclaim was filed on

August 9,2018.    Thus, any alleged defamatory statements communicated before August 9, 2017

are barred by the statute of limitations.

        Under Maryland law, judges, attorneys, parties, and witnesses are entitled to an absolute

privilege, sometimes referred to as the "litigation privilege," for statements made in judicial

proceedings that "have some rational relation to the matter at bar." 0 'Brien & Gere Eng'rs v. City

a/Salisbury,   135 A.3d 473,483-84     (Md. 2016). This privilege covers both statements made in a

courtroom and statements made in documents filed in a judicial proceeding. Adams v. Peck, 415

A.2d 292, 293 (Md. 1980). "This absolute privilege protects the person publishing the defamatory

statement from liability even if his purpose or motive was malicious, he knew that the statement

was false, or his conduct was otherwise unreasonable."    Id.

        In his counterclaim, Wade Callender identifies only two specific defamatory statements:

the allegations in Donald Callender's Complaint in this case, which was filed on November 3,

2017, and statements made in a criminal complaint sworn to by Donald Callender in the District

Court of Maryland for Calvert County in April or May 2017. Since the criminal complaint was

issued more than a year before the filing of this case, it is barred by the one-year statute of



                                                  6
limitations. Moreover, both of the specific defamatory statements identified by Wade Callender

were made during judicial proceedings.     Therefore, Donald Callender is protected from liability

under Maryland's litigation privilege. See Peck, 415 A.2d at 293.

       Although Wade Callender alleges that the statements in his Complaint were "published to

many others over the past year," Def.'s Countercl. ~ 10, because he does not specifically identify

any other instances of publication, this general assertion is insufficient to state a claim for

defamation. See English Boiler, 1999 WL 89125, at *3. Since Wade Callender did not otherwise

allege other examples of defamation, other than by generally asserting that "numerous unsavory

allegations" have been uttered, his defamation claim will be dismissed. See id.

       B.      False Light

Wade Callender's false light claim, based on the same statements identified above, fails to state a

claim for the same reason. The elements of a false light/invasion of privacy claim under Maryland

law are: (1) the defendant gave "publicity to a matter concerning another that places the other

before the public in a false light," (2) "the false light in which the other person was placed would

be highly offensive to a reasonable person," and (3) the defendant "had knowledge of or acted in

reckless disregard as to the falsity of the publicized matter and the false light in which the other

would be placed." Bagwell, 665 A.2d at 318 (quoting Restatement (Second) of Torts ~ 625E (Am.

Law Inst. 1977)).    Under Maryland law, "[r]egardless of whether a declaration
                                                                       ,        is styled as a

defamation action or an invasion of privacy action, the same considerations and legal standards

apply." AIDS Counseling & Testing Ctrs. v. Group W Television, Inc., 903 F.2d 1000, 1004 n.1

(4th Cir. 1990)(alteration in original)(quoting   Phillips v. Wash. Magazine, Inc., 472 A.2d 98, 101

n.1 (Md. Ct. Spec. App. 1984)); see Piscatelli, 35 A.3d at 1146-47 (holding that it is "superfluous"

to separately analyze a false light claim after concluding that the defamation claim failed). The



                                                   7
absolute privilege for communications made in judicial proceedings therefore also applies to, and

bars, Wade Callender's false light claim. See Holt v. Camus, 128 F. Supp. 2d 812, 816 (D. Md.

1999) (holding that a false light claim based on statements made in a deposition was barred by the

absolute litigation privilege).

IV.     Breach of a Partnership Agreement

        Plaintiffs assert that Wade Callender's breach of a partnership agreement claim in Count 3

is based on the premise that Falkirk owns and controls CMA because of the November 2016

partnership vote. Since no court, including this Court, has held that the November vote gave such

control to Falkirk, Plaintiffs argue, Wade Callender "lacks the necessary legal predicate" to assert

a breach ofa partnership agreement claim. PIs.' Mot. Dismiss 13, ECF No. 35. In response, Wade

Callender states that there remains a factual dispute regarding who controls CMA, relying on the

Court's prior ruling on his own Motion to Dismiss or, in the Alternative, for Summary Judgment.

        Plaintiffs do not appear to contest the allegation that the Falkirk partners validly adopted

the requirement of an 85 percent vote to permit litigation over the Agreement or the ownership of

the partnership, but to the extent that ownership of CMA could be deemed to be relevant to the

breach of a partnership agreement claim, this Court held in the July 26 Memorandum Opinion that

it could not, on the then-existing record, grant summary judgment to Wade Callender "based on

his contention that Falkirk controlled CMA" after the November 2016 meeting. Callender, 2018

WL 3609536, at *11-12.       It did not rule that Falkirk does not own or control CMA. The parties

have yet to supply the Court with further documentation to resolve this issue. To the extent that

Count 3 hinges on whether Falkirk controls CMA, this Court's prior opinion makes clear that the

issue of the ownership ofCMA is better resolved "after discovery has been completed" so that the

parties can "collect and provide to the Court all documents and other evidence" necessary to decide



                                                  8
the issue. Id. at   * 12.   Thus, for purposes of the pending Motion to Dismiss, the Court accepts

Wade Callender's assertion that Falkirk controls CMA as true in order to determine whether he

has stated a claim on which relief may be granted.       See Albright, 510 U.S. at 268. Plaintiffs'

Motion as to Count 3 is therefore denied.

                                            CONCLUSION

        For the foregoing reasons, Plaintiffs' Motion is GRANTED IN PART and DENIED IN

PART. It is granted as to the abuse of process, defamation, and false light claims (Counts 1,2,

and 4). It is denied as to the breach of a partnership agreement claim (Count 3). A separate Order

shall issue.




Date: May 3,2019
                                                        THEODORE D. CHU
                                                        United States District




                                                    9
